 



Exhibit 10.1
(POPULAR, INC. LOGO) [g07132g0713201.gif]
POPULAR, INC.
AMENDMENT TO
2005 INCENTIVE STOCK AWARD AND AGREEMENT
GRANTEE:     Roberto R. Herencia
Pursuant to the mutual consent of the parties to the 2005 Incentive Award and
Agreement (the “Agreement”), executed as of February 22, 2005, the following
sections are hereby amended as follows:
SECTION 5
Payment of Award
     Section 5.2. Long-Term Annual Incentive Award.

(b)   Except as otherwise provided in paragraph (i) below, the restrictions on
40% of the Restricted Stock awarded to the Grantee will lapse upon the date the
Grantee both has attained age 55 and completed 10 years of service, as
determined pursuant to personnel policies and procedures.

(c)   Except as otherwise provided in paragraph (i) below, the restrictions on
the remaining 60% of the Restricted Stock awarded to the Grantee will lapse on
the earlier of: i) the date the Grantee both has attained age 55 and completed
10 years of service, as determined pursuant to personnel policies and
procedures; or ii) as provided below:

          Period of Time After the Award   % of Award Free     of Restrictions
1 year
    12 %
2 years
    12 %
3 years
    12 %
4 years
    12 %
5 years
    12 %

All other terms of the Agreement shall apply.
IN WITNESS WHEREOF, Popular, Inc. and the Grantee have executed this amendment
to the 2005 Incentive Award and Agreement as of the                      day of
                     of                     .

                  POPULAR, INC.   GRANTEE       /s/ Tere
Loubriel                       /s/ Roberto R. Herencia                        
By: Tere Loubriel   By: Roberto R. Herencia     Title: Executive Vice President
  Date: March 23, 2007     Date: March 23, 2007      

1